Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 29, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  149904(14)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
                                                                                                                      Justices
  PATRICIA M. RUONAVAARA,
  Personal Representative of the
  ESTATE OF ELIZABETH WAHTOLA,
               Plaintiff-Appellant,
  v                                                                 SC: 149904
                                                                    COA: 320897
                                                                    Houghton CC: 03-012419-AA
  DEPARTMENT OF COMMUNITY
  HEALTH,
             Defendant-Appellee.
  ____________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 3,
  2015 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 29, 2015
         d0921
                                                                               Clerk